     Case 4:18-cr-00670 Document 25 Filed on 07/11/19 in TXSD Page 1 of 1

UNITED STATES DISTRICT COURT                          SOUTHERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA              §
                                      §
v.                                    §
                                      §
DARWIN ENRIQUE PADRON ACOSTA on bond §                       CRIMINAL ACTION H-16-437
ALFONZO ELIEZER GRAVINA MUNOZ on bond §                      CRIMINAL ACTION H-15-637
ALFONZO ELIEZER GRAVINA MUNOZ on bond §                      CRIMINAL ACTION H-18-670

                                            Order

      The sentencing of the defendant is reset as follows:

      1.     The presentence investigation report will be available to the defendant by
             October 18, 2019.

      2.     Counsel must object in writing to the facts used and application of the
             guidelines or a statement that there is no objection by November 1, 2019.

      3.     The probation officer must submit to the Judge the final presentence reports
             with an addendum addressing contested issues by November 15, 2019.

      4.     All motions, sentencing memorandums and letters of support shall be
             filed no later than NOON the Monday prior to sentencing to be
             considered.

      5.     The sentencing will be held on November 19, 2019 at 10:00 a.m.


      Signed at Houston, Texas on July 11, 2019.




                                                           Gray H. Miller
                                                   Senior United States District Judge
